Citation Nr: 1704833	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  16-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than October 11, 2006, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1962 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for bilateral hearing loss and assigned an effective date of October 11, 2006.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2016.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Service connection for bilateral hearing loss was denied in an unappealed January 1982 rating decision, and the Veteran filed a new claim for service connection for bilateral hearing loss on October 11, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 11, 2006, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.160(d), 3.400, 20.1103 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Effective Date

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."

With respect to claims to reopen, the effective date for an award of benefits will be the date of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  The U.S. Court of Appeals for Veterans Claims (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  See also Cook v. Principi, 258 F.3d 1311, 1314   (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran first sought to reopen his claim).

Historically, the Veteran first filed for service connection for bilateral hearing loss in August 1981.  That claim was denied in a September 1981 rating decision.  Notably, the Veteran's service treatment records were not available at the time of the decision.  However, once those records were obtained, the RO reconsidered the Veteran's claim but again denied it in a January 1982 rating decision.  The Veteran did not appeal either the September 1981 or January 1982 rating decisions . Rather, he filed his request to reopen the denied claim on October 11, 2006, and was awarded service connection effective from the date of that request in accordance with the regulations and case law noted above.

The Veteran has raised two theories as to why an earlier effective date is warranted.  First, he contends that he was diagnosed with bilateral hearing loss in September 1981.  See February 2016 VA Form 646.  However, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but instead on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377 (1999).

Second, the Veteran contends that he was never notified of the initial denial of his claim in 1981 or 1982.  See April 2016 Hearing Transcript at 6.  He testified as to what his address in Chesapeake, Virginia, was at the time.  Id.  A review of the record shows that the same location was his address of record at the time of the prior denials.  Notifications for the 1981 and 1982 denials of the Veteran's claim, as well as subsequent correspondence, were apparently sent to that same address.

There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).   However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'" Ashley II at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)).  In this case, there is no evidence to clearly indicate that the 1981 and 1982 notifications of the denial of the Veteran's bilateral hearing loss claim were not mailed to him at his address of record in accordance with the normal practice.

The Veteran may also be awarded an earlier effective date if he filed a claim for service connection for bilateral hearing loss in between January 1982 and October 11, 2006, which was not acknowledged by VA.  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  However, a review of the claims file reflects no submission within the specified time period that could be construed as such a claim.

For these reasons, an effective date earlier than October 11, 2006, for the grant of service connection for bilateral hearing loss is not warranted.

II.  The Duties to Notify and Assist

In cases where service connection has been granted and an effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, the VCAA has been held not to apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  As discussed above, there is no material issue of fact to be determined.  That is, the circumstances of the Veteran's prior denials, and the date his claim to reopen was received, are not in dispute.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). As such, no further action is required pursuant to the VCAA.


ORDER

An effective date earlier than October 11, 2006, for the grant of service connection for bilateral hearing loss is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


